DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed June 2, 2020 and the Information Disclosure Statements (IDSs) filed June 2, 2020 and July 22, 2020.

Claims 1-10 are pending in the application.  Claims 8-10 stand withdrawn as they are directed to a nonelected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on January 30, 2020 and February 25, 2021.  The IDS submissions are in compliance with the provisions of 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on May 27, 2021 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Published Patent Application No. 20210036187 A1 to Lee et al. (referred to hereafter as “Lee”).

Regarding claim 1, Lee teaches a light emitting diode {Figure 12, for example}, comprising: an active layer {142}; a first type semiconductor layer {143} and a second Regarding claim 3 (that depends from claim 1), Lee teaches the thickness of the sacrificial thin film {120} is less than 3 µm {thickness can be “20 nm” (paragraph [0198])}. Regarding claim 4 (that depends from claim 1), Lee teaches the sacrificial thin film {120} includes a material that is capable of being dissociated by a laser beam {“the sacrificial layer 120 may contain a material that is separable at the wavelength of the emitted laser light” (paragraph [0195])}.  Regarding claim 5 (that depends from claim 1), Lee teaches a first contact {152} and a second contact {151}, wherein the first contact {152} is electrically connected to the first type semiconductor layer {143} and the second contact {151} is electrically connected to the second type semiconductor layer {141}. Regarding claim 6 (that depends from claim 1), Lee teaches the coupling layer {130} comprises an oxide, a nitride, a polymer, or a combination thereof {“The coupling layer 130 may contain a material such as SiO2, SiNx, TiO2, polyimide, and a resin.” (paragraph [0200])}. Regarding claim 7 (that depends from claim 1), Lee teaches each of the first type semiconductor layer {143} and the second type semiconductor layer {141} comprises a group III-V semiconductor {“conductive semiconductor layer 143a may be made of a group III-V…compound semiconductor” (paragraph [0219]); “conductive semiconductor layer 141 may be made of a group III-V…compound semiconductor” (paragraph [0205])}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Published Patent Application No. 20160141474 A1 to Huang et al. (referred to hereafter as “Huang”).
Regarding claim 2 (that depends from claim 1), Lee does not appear to explicitly state that the second type semiconductor layer {141} comprises a roughened top surface, and the roughened top surface is in contact with the coupling layer {130}.  Huang Figure 3B shows that it was known to provide a second semiconductor layer {Huang 160} that comprises a roughened top surface in contact with a coupling layer {Huang 190C1} to “improve the light emitting uniformity of the whole light emitting device” (Huang paragraph [0057]).  It would have been obvious to combine the Huang roughened top surface with the Lee device in order to improve the light emitting uniformity of the whole Lee light emitting device.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826